Citation Nr: 1039376	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-17 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 
1955.  He died in May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2007 and March 2007 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In August 2008, a notice of disagreement (NOD) was received which 
the RO accepted as concerning the denial of service connection 
for the cause of the Veteran's death.  However, the appellant 
since has clarified that it also was a NOD in response to the 
denial of accrued benefits.  38 C.F.R. § 20.201 (2009).  
See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) 
(indicating the NOD need not contain any magical wording, just 
express disagreement with a particular decision regarding a claim 
and the intent of initiating an appeal).

The statement of the case (SOC) only pertained to the claim for 
service connection for the cause of the Veteran's death, so not 
also this other claim for service connection for PTSD for accrued 
benefits purposes.  And to this end, the appellant's attorney has 
requested a SOC concerning this additional issue and resultant 
opportunity to also perfect an appeal of this additional claim.  
See 38 C.F.R. § 20.200 (an appeal to the Board consist of a 
timely filed NOD, in writing, and after receipt of a SOC, a 
timely filed substantive appeal (VA Form 9 or equivalent 
statement).  So the Board is remanding this case to the RO.




REMAND

Historically, in April 1990, the Board denied the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
inclusive of PTSD.  He subsequently filed a petition to reopen 
this claim, which the Board denied in September 1997 on appeal.  
He appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court/CAVC), formerly the U.S. Court of 
Veterans Appeals (COVA), which vacated the Board's decision in 
July 1998.

In February 1999, the Board reopened this claim for service 
connection for PTSD based on new and material evidence and 
remanded for, among other reasons, stressor development.  The 
Board again remanded this claim in June 2003, this time for 
procedural due process considerations, after which in March 2004 
the Board again denied the claim.  The Veteran again appealed to 
the Court, which again vacated the Board's decision pursuant to a 
Joint Motion for Remand (JMR).

So, in December 2005, the Board again remanded the claim to the 
RO - noting the Veteran had claimed that he had engaged in 
combat with the enemy during the Korean Conflict, had witnessed 
the death of a fellow soldier, had witnessed this same fellow 
soldier murder civilian women, and had his Unit fired upon with 
mortar attacks.  More specifically, he had indicated that in 
1953, while stationed in Korea, he was on guard duty and came 
under a heavy mortar attack.  He also had indicated that he 
variously saw Private [redacted] killed in action and/or 
saw him kill civilians and get court-martialed.

The Board previously observed in December 2005 that attempts had 
been made to verify this fellow soldier's death, but the service 
number may have been incorrectly listed in the prior request.

Also, the Board noted that while unsuccessful attempts had been 
made to verify the Veteran's stressors regarding his combat, it 
did not appear his unit records had been obtained to ascertain 
whether his unit engaged in combat or was subjected to 
mortar attacks like he alleges.

So, in pertinent part, the Board requested the following 
additional development of this claim for consequent PTSD:

1.  Contact the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), or any other agency such as the 
National Archives and Records Administration (NARA) or the 
National Personnel Records Center (NPRC), for evidence to 
corroborate the Veteran's alleged stressors.

Recheck the U.S. Army casualty data base for Korea for 
information on whether Private [redacted], service 
number [redacted] (previously listed as [redacted] and 
[redacted]), was killed in action or subjected to military 
discipline in the form of a court martial or other 
punishment, between April 1954 and July 1955.

The Veteran was assigned to Company F, 21st Infantry 
Regiment of the 24th Division.  Ascertain, to the extent 
possible, the Unit's activities, with emphasis on combat 
activities, if any, for the period from April 1954 
to January 1955 (the end of the Korean Conflict for VA 
purposes).

As a matter of historical record, the Korean Conflict 
Armistice was signed in July 1953.  Ascertain, to the 
extent possible, if the Veteran's Unit was involved in any 
Armistice violations from April 1954 (when he arrived in 
Korea) to July 1955 (the date of his departure).

In March 2006, a reply was received regarding Private [redacted]
[redacted]; however, the service number used was [redacted], not [redacted]
[redacted].  There was a negative response using the former service 
number.  

The appellant's attorney is therefore requesting a SOC on the 
accrued benefits claim, since it is a derivative of the claim for 
service connection for PTSD the Veteran had filed during his 
lifetime and that remained pending at the time of his death.  

Accrued benefits are defined as "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. 3.1000 (a) (2009) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An "[a]pplication for accrued 
benefits must be filed within one year after the date of death."  
38 C.F.R. § 3.1000 (c) (2009).  Here, the appellant's claim was 
timely filed.

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, a veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
Federal Circuit noted that "a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id., at 1300.



The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the payment 
of accrued benefits.  The revision to the statute applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

The Veteran died after the date of enactment, however, in May 
2006.  Therefore, the appellant's derivative claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a), which, as 
mentioned, repealed the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of an award 
for accrued benefits.  Thus, the appellant's claim may be granted 
based on when eligibility is established.

An accrued benefits claim is, under the law, derivative of, but 
separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued 
benefits, the claimant is bound by the same legal requirements to 
which the Veteran would have been bound had he survived to have 
his claims finally decided.

In adjudicating the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the time 
of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993), the Court held that service department and certain 
VA medical records are considered as being constructively in the 
claims file at the date of death, although they may not 
physically be in there until after that date.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).



The pertinent provisions refer to service department records, 
reports of VA hospitalizations, reports of treatment by VA 
medical centers, reports of treatment authorized by VA, and 
reports of autopsy made by VA on the date of death.  

As noted, there was pending development pursuant to the JMR 
underway when the Veteran died.  The development that had been 
undertaken was incomplete, due to the wrong service number being 
used.  It is unclear whether any of the other development was 
ever undertaken or completed.

The Veteran apparently committed suicide, which the appellant in 
turn has attributed to his PTSD.  Thus, the development requested 
pursuant to the JMR is equally pertinent to the cause-of-death 
claim, so must be completed.

Lastly, the appellant must be provided a SOC concerning her 
accrued benefits claim and given an opportunity to submit a 
substantive appeal (VA Form 9 or equivalent), in response, to 
perfect an appeal to the Board of this additional issue.  
See Manlincon v. West 12 Vet. App. 238 (1999) (indicating the 
appropriate disposition in this circumstance is to remand, rather 
than merely refer, this claim).



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Ascertain whether any other development was 
completed pursuant to the Board's December 2005 
remand.  If not, complete that action.  
Specifically, contact the USASCRUR, or any other 
agency such as the NARA or NPRC, for evidence to 
corroborate the Veteran's alleged stressors.

Recheck the U.S. Army casualty data base for 
Korea for information on whether Private [redacted] 
[redacted], service number [redacted]
(previously listed as [redacted] and [redacted]), 
was killed in action or subjected to 
military discipline in the form of a court 
martial or other punishment, between April 1954 
and July 1955.  Please only provide service 
number [redacted] for verification.  

The Veteran was assigned to Company F, 21st 
Infantry Regiment of the 24th Division.  
Ascertain, to the extent possible, the unit's 
activities, with emphasis on combat activities, 
if any, for the period from April 1954 
to January 1955 (the end of the Korean Conflict 
for VA purposes).  As a matter of historical 
record, the Korean Conflict Armistice was signed 
in July 1953.  Ascertain, to the extent 
possible, if the Veteran's unit was involved in 
any Armistice violations from April 1954 (when 
he arrived in Korea) to July 1955 (the date of 
his departure).



2.  Then review the claim for service connection 
for PTSD for accrued benefits purposes with the 
benefit of any additional service department or 
other records obtained in response to action 
paragraph #1.  If this claim continues to be 
denied, send the appellant a SOC regarding this 
claim in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30, in the process also 
notifying her that she will still need to file a 
timely substantive appeal (VA Form 9/equivalent) 
in response to complete the steps necessary to 
perfect her appeal of this additional claim to 
the Board.  If, and only if, she does should 
this claim be returned to the Board for further 
appellate consideration.

3.  Also readjudicate the remaining claim for 
service connection for the cause of the 
Veteran's death in light of any additional 
evidence.  And if this other claim is not 
granted to the appellant's satisfaction, send 
her a SSOC concerning this claim and give her 
and her attorney time to submit additional 
evidence and/or argument in response before 
returning this claim to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

